Exhibit 10.1

EXECUTION

AMENDMENT

TO

SECURITIES PURCHASE AGREEMENT

THIS AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is dated as
of November 7, 2018, by and between Harbin Pharmaceutical Group Co., Ltd., a
corporation incorporated in the People’s Republic of China (“Investor”), and GNC
Holdings, Inc., a Delaware corporation (the “Company”). Reference is made to
that certain Securities Purchase Agreement (as amended hereby, and from time to
time hereafter, the “Securities Purchase Agreement”), dated as of February 13,
2018, by and between Investor (as assignee of Harbin Pharmaceutical Group
Holdings Co., Ltd.) and the Company. Investor and the Company may be referred to
together as the “Parties” and individually as a “Party”. Terms defined in the
Securities Purchase Agreement and not otherwise defined herein are used with the
meaning so defined in the Securities Purchase Agreement.

WHEREAS, Investor and the Company are parties to the Securities Purchase
Agreement; and

WHEREAS, pursuant to Section 7.5 of the Securities Purchase Agreement, Investor
and the Company desire to amend, and do hereby amend, the Securities Purchase
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and promises contained in the Securities
Purchase Agreement and contained herein, the adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.1 Representations and Warranties.

(a) Investor represents and warrants to the Company that this Amendment (i) has
been duly and validly executed and delivered by Investor and (ii) assuming the
due authorization, execution and delivery by the Company, constitutes the legal,
valid and binding obligation of Investor, enforceable against Investor in
accordance with its terms.

(b) The Company represents and warrants to Investor that this Amendment (i) has
been duly and validly executed and delivered by the Company and (ii) assuming
the due authorization, execution and delivery by Investor, constitutes the
legal, valid and binding obligation of the Company, enforceable against it in
accordance with its terms.

1.2 Definitions.

(a) The following definition is hereby added to Section 1.1 of the Securities
Purchase Agreement in alphabetical order with the other terms defined therein:

““Amended and Restated Stockholders Agreement” means a Stockholders Agreement
substantially in the form attached hereto as Exhibit G, to be entered into by
the Company and Investor at the Second Subsequent Closing.”

 

1



--------------------------------------------------------------------------------

(b) The definition of “affiliate” in Section 1.1 is hereby amended and restated
in its entirety to read as follows:

““affiliate” means, as to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control (meaning holding over 50% of the voting rights) with,
the first-mentioned Person. The parties agree that no Governmental Entity shall
be deemed to be an “affiliate” of either party.”

(c) The definition of “Transaction Documents” in Section 1.1 is hereby amended
and restated in its entirety to read as follows:

““Transaction Documents” means this Agreement, the Escrow Agreement, the
Stockholders Agreement, the Amended and Restated Stockholders Agreement, the
Guarantee, the Letter of Credit, the Certificate of Designations and the
Registration Rights Agreement.”

(d) The following definitions are hereby added to Section 1.2 of the Securities
Purchase Agreement in alphabetical order with the other defined terms therein:

 

Closing Issuance    Section 2.1 Closing Purchase Price    Section 2.1 First
Subsequent Closing    Section 2.3(a) First Subsequent Closing Date   
Section 2.3(a) First Subsequent Closing Date Payment    Section 2.3(b) First
Subsequent Closing Purchase Price    Section 2.1 First Subsequent Issuance   
Section 2.1 Issuance    Section 2.1 Second Subsequent Closing    Section 2.4(a)
Second Subsequent Closing Date    Section 2.4(a) Second Subsequent Closing Date
Payment    Section 2.4(b) Second Subsequent Closing Purchase Price   
Section 2.1 Second Subsequent Issuance    Section 2.1 Subsequent Closing   
Section 2.4(a)

1.3 Article 2 – Purchase and Sale of Stock; Closings. Article 2 of the
Securities Purchase Agreement is hereby amended and restated in its entirety to
read as follows:

“ARTICLE 2

PURCHASE AND SALE OF STOCK; CLOSINGS

2.1 Issuance, Sale and Purchase of the Shares; Use of Proceeds. Subject to the
terms and conditions of this Agreement, (a) at the Closing, the Company shall
issue and sell to Investor, and Investor shall purchase and acquire from the
Company, 100,000 shares of Convertible Preferred Stock (the “Closing Issuance”)
at a purchase price of $1,000.00 per share (the “Per Share Price”) for a total
purchase price of $100,000,000 (the “Closing

 

2



--------------------------------------------------------------------------------

Purchase Price”), (b) at the First Subsequent Closing, the Company shall issue
and sell to Investor, and Investor shall purchase and acquire from the Company,
50,000 shares of Convertible Preferred Stock (the “First Subsequent Issuance”)
at the Per Share Price for a total purchase price of $50,000,000 (the “First
Subsequent Closing Purchase Price”) and (c) at the Second Subsequent Closing,
the Company shall issue and sell to Investor, and Investor shall purchase and
acquire from the Company, 149,950 shares of Convertible Preferred Stock (the
“Second Subsequent Issuance”; the Closing Issuance, the First Subsequent
Issuance and the Second Subsequent Issuance are referred to herein from time to
time as an “Issuance”, as applicable) at the Per Share Price for a total
purchase price of $149,950,000 (the “Second Subsequent Closing Purchase Price”;
the Closing Purchase Price, the First Subsequent Closing Purchase Price and the
Second Subsequent Closing Purchase Price are referred to herein from time to
time as the “Purchase Price”, as applicable). Shares of Convertible Preferred
Stock to be issued pursuant to this Agreement are referred to as “Shares”. The
aggregate Purchase Price for the total number of Shares to be issued at the
Closing, the First Subsequent Closing and the Second Subsequent Closing shall be
equal to $299,950,000 (the number of Shares multiplied by the Per Share Price).
The Company shall use the proceeds for the repayment, in whole or in part, of
the Indebtedness outstanding as of the Closing or the Subsequent Closings, as
applicable, under the Credit Agreement, payment of fees and expenses incurred in
connection with the Transactions and other general corporate purposes as may be
mutually agreed by the Company and Investor.

2.2 Closing; Payment and Deliveries.

(a) Upon the terms and subject to the conditions set forth in this Agreement,
the closing (the “Closing”) of the Closing Issuance shall take place at 10:00
a.m., New York City time, on November 9, 2018, subject to the fulfillment or
waiver of all of the applicable conditions set forth in Article 6 at or prior to
the Closing, at the offices of Latham & Watkins LLP, 885 Third Avenue, New York,
NY 10022, or at such other place, time or date as may be mutually agreed upon in
writing by the Company and Investor (the date on which the Closing actually
occurs, the “Closing Date”).

(b) Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing, (i) Investor shall cause a wire transfer to be made in immediately
available funds to an account of the Company designated in writing by the
Company in an amount (the “Closing Date Payment”) equal to the Closing Purchase
Price and (ii) the Company shall deliver, or cause to be delivered, to Investor
evidence from the Transfer Agent of the Closing Issuance in the name of Investor
by book entry on the stock ledger of the Company (or, if Shares issued in the
Closing Issuance are to be represented in certificated form, a certificate
representing the Shares), with the legends contemplated by Section 5.17(d).

(c) Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing, each of Investor and the Company shall execute and deliver the
Registration Rights Agreement and the Stockholders Agreement.

 

3



--------------------------------------------------------------------------------

2.3 First Subsequent Closing; Payment and Deliveries.

(a) Upon the terms and subject to the conditions set forth in this Agreement,
the closing (the “First Subsequent Closing”) of the First Subsequent Issuance
shall take place at 10:00 a.m., New York City time, on December 28, 2018,
subject to the fulfillment or waiver of all of the applicable conditions set
forth in Article 6 at or prior to the First Subsequent Closing, at the offices
of Latham & Watkins LLP, 885 Third Avenue, New York, NY 10022; provided that
such First Subsequent Closing shall occur either (i) at such earlier time or
date as may be specified in writing by Investor to the Company on at least three
(3) Business Days’ notice or (ii) at such other place, time or date as may be
mutually agreed upon in writing by the Company and Investor (the date on which
the First Subsequent Closing actually occurs, the “First Subsequent Closing
Date”).

(b) Upon the terms and subject to the conditions set forth in this Agreement, at
the First Subsequent Closing, (i) Investor shall cause a wire transfer to be
made in immediately available funds to an account of the Company designated in
writing by the Company in an amount (the “First Subsequent Closing Date
Payment”) equal to the First Subsequent Closing Purchase Price, and (ii) the
Company shall deliver, or cause to be delivered, to Investor evidence from the
Transfer Agent of the First Subsequent Issuance in the name of Investor by book
entry on the stock ledger of the Company (or, if Shares issued in the First
Subsequent Issuance are to be represented in certificated form, a certificate
representing the Shares), with the legends contemplated by Section 5.17(d).

2.4 Second Subsequent Closing; Payment and Deliveries.

(a) Upon the terms and subject to the conditions set forth in this Agreement,
the closing (the “Second Subsequent Closing”; the First Subsequent Closing and
the Second Subsequent Closing are referred to herein from time to time as a
“Subsequent Closing”, as applicable) of the Second Subsequent Issuance shall
take place at 10:00 a.m., New York City time, on February 13, 2019, subject to
the fulfillment or waiver of all of the applicable conditions set forth in
Article 6 at or prior to the Second Subsequent Closing, at the offices of
Latham & Watkins LLP, 885 Third Avenue, New York, NY 10022; provided that such
Second Subsequent Closing shall occur either (i) at such earlier time or date as
specified in writing by Investor to the Company on at least three (3) Business
Days’ notice or (ii) at such other place, time or date as may be mutually agreed
upon in writing by the Company and Investor (the date on which the Second
Subsequent Closing actually occurs, the “Second Subsequent Closing Date”).

(b) Upon the terms and subject to the conditions set forth in this Agreement, at
the Second Subsequent Closing, (i) Investor shall cause a wire transfer to be
made in immediately available funds to an account of the Company designated in
writing by the Company in an amount (the “Second Subsequent Closing Date
Payment”) equal to, at Investor’s election, either (x) the Second Subsequent
Closing Purchase Price or (y) the Second Subsequent Closing Purchase Price less
the Investor Termination Fee, and (ii) the Company shall deliver, or cause to be
delivered, to Investor evidence from the Transfer Agent of the Second Subsequent
Issuance in the name of Investor by book entry on the stock ledger of the
Company (or, if Shares issued in the Second Subsequent Issuance are to be
represented in certificated form, a certificate representing the Shares), with
the legends contemplated by Section 5.17(d).

 

4



--------------------------------------------------------------------------------

(c) At the Second Subsequent Closing, (i) if Investor delivers or causes to be
delivered the Second Subsequent Closing Purchase Price in accordance with
Section 2.4(b)(i)(x), then Investor and the Company shall deliver a joint
written notice (a “Joint Release Notice”) to the Escrow Agent (pursuant to the
terms of the Escrow Agreement and containing such information as is required by
the Escrow Agreement) instructing the Escrow Agent to deliver the Investor
Termination Fee to Investor (or its designee) by wire transfer of immediately
available funds to an account of Investor (or its designee), as specified in the
Joint Release Notice, and (ii) if Investor delivers or causes to be delivered
the Second Subsequent Closing Date Payment in accordance with
Section 2.4(b)(i)(y), then Investor and the Company shall deliver a Joint
Release Notice to the Escrow Agent (pursuant to the terms of the Escrow
Agreement and containing such information as is required by the Escrow
Agreement) instructing the Escrow Agent to deliver the Investor Termination Fee
to the Company (or its designee), by wire transfer of immediately available
funds to an account of the Company (or its designee), as specified in the Joint
Release Notice.

(d) Upon the terms and subject to the conditions set forth in this Agreement, at
the Second Subsequent Closing, each of Investor and the Company shall execute
and deliver the Amended and Restated Stockholders Agreement.”

1.4 Article 3 – Representations and Warranties of the Company.

(a) The last sentence of Section 3.3(a) of the Securities Purchase Agreement is
hereby amended and restated in its entirety to read as follows:

“The Company has duly and validly executed and delivered this Agreement and will
(as of the Closing or the Second Subsequent Closing, as applicable, duly and
validly execute and deliver the other Transaction Documents and, assuming the
due authorization, execution and delivery by Investor of this Agreement and the
other Transaction Documents to which it is party, this Agreement constitutes and
the other Transaction Documents will constitute (as of the Closing or the Second
Subsequent Closing, as applicable) legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with its terms, except as
limited by Laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.”

(b) Section 3.8 of the Securities Purchase Agreement is hereby amended by
deleting the words “Closing Date” and inserting, in lieu thereof, the words
“Second Subsequent Closing Date.”

1.5 Article 4 – Representations and Warranties of Investor.

(a) The first sentence of Section 4.7 of the Securities Purchase Agreement is
hereby amended and restated in its entirety to read as follows:

“Except as received in an Issuance, none of Investor nor any of its affiliates
beneficially owns any Company Common Stock.”

1.6 Article 5 – Covenants; Additional Agreements.

(a) Section 5.9 of the Securities Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

“5.9 Certain Notices. From and after the date of this Agreement until the
earlier of the Second Subsequent Closing or the termination of this Agreement in
accordance with Article 7, unless prohibited by applicable Law, each party shall
give prompt notice to the other party if any of the following occur: (a) receipt
of any notice or other communication in writing from any Person alleging that
the consent or approval of such Person is or may be required in connection with
the Transactions; (b) receipt of any notice or other communication from any
Governmental Entity in connection with the Transactions; or (c) such party
becoming aware of the occurrence of any event that would reasonably be expected
to prevent or delay beyond the Outside Date the consummation of the Transactions
or that would reasonably be expected to result in any of the conditions to the
Closing, the First Subsequent Closing or the Second Subsequent Closing, as
applicable, set forth in Article 6 not being satisfied. Any such notice pursuant
to this Section 5.9 shall not affect any representation, warranty, covenant or
agreement contained in this Agreement and any failure to make such notice (in
and of itself) shall not be taken into account in determining whether the
conditions set forth in Article 6 have been satisfied or give rise to any right
of termination set forth in Article 7.”

(b) Section 5.18(a)-(b) of the Securities Purchase Agreement is hereby amended
and restated in its entirety to read as follows:

“(a) As promptly as practicable and, in any event, no later than thirty
(30) Business Days prior to each anticipated Closing Date, each of the Company
and Investor shall identify its designees to the Board by written notice to the
other party. The Board shall use its best efforts to cause each individual
designated by the Company or Investor, as applicable, in accordance with this
Section 5.18, who meets the Designee Qualifications as determined in accordance
with this Section 5.18, to be appointed to the Board, effective as of the First
Closing and Second Closing, as applicable. The Board shall take all necessary
action to increase the number of directors on the Board to eleven (11), to be
effective as of the Second Subsequent Closing. As of the Closing and subject to
the qualifications and procedures set forth in this Section 5.18, the Board
shall be comprised of (i) the Company’s chief executive officer, (ii) two (2)
individuals who meet the Designee Qualifications designated by Investor (the
“Investor Designees”), and (iii) up to seven (7) individuals who are independent
Directors immediately prior to Closing and are designated by the independent
Directors (the “Company Designees”). As of the Second Subsequent Closing and
subject to the qualifications and procedures set forth in this Section 5.18, the
Board shall be comprised of (i) the Company’s chief executive officer, (ii) five
(5) Investor Designees, at least two (2) of whom must be Independent Investor
Designees, and (iii) five (5) Company Designees.

(b) As promptly as practicable and, in any event, no later than thirty
(30) Business Days prior to the anticipated Closing Date and the anticipated
Second Subsequent Closing Date, as applicable, each of the Company and Investor
shall identify its designees to the Board by written notice to the other party.
The Board shall use its best efforts to cause each individual designated by the
Company or Investor, as applicable, in accordance with this Section 5.18, who
meets the Designee Qualifications as determined in accordance with this
Section 5.18, to be appointed to the Board, effective as of the Closing and the
Second Subsequent Closing, as applicable.”

 

5



--------------------------------------------------------------------------------

(b) Section 5.18(f) of the Securities Purchase Agreement is hereby amended by
deleting the word “Closing” and inserting, in lieu thereof, the words “Second
Subsequent Closing” in each place such word appears therein.

1.7 Article 6 – Conditions to Closing.

(a) Sections 6.1, 6.2 and 6.3 of the Securities Purchase Agreement are hereby
amended by deleting the word “Transactions” and inserting, in lieu thereof, the
words “Closing Issuance” in the first sentence of each such Section.

(b) Sections 6.3(f) and 6.3(g) are hereby deleted in their entirety.

(c) A new Section 6.4 is hereby added to the Securities Purchase Agreement and
shall read as follows:

“6.4 Conditions to Each Subsequent Closing Under This Agreement. The respective
obligations of each party to consummate each of the First Subsequent Issuance
and the Second Subsequent Issuance shall be subject to the satisfaction (or
waiver, if permissible under Law) at or prior to the applicable Subsequent
Closing of the following conditions:

(a) No order, decree or judgment of any Governmental Entity having competent
jurisdiction shall have been issued that prohibits or makes illegal such
Issuance.

(b) The foreign exchange registration conducted by authorized banks under SAFE’s
supervision in connection with such Issuance shall have been obtained.

(c) With respect to the Second Subsequent Closing, each member of the Board that
is not a Company Designee or the CEO shall have resigned from the Board
effective as of Second Subsequent Closing.

(d) With respect to the Second Subsequent Closing, the Board shall have caused
each individual designated by the Company or Investor, as applicable, in
accordance with Section 5.18 to be appointed to the Board, effective as of the
Second Subsequent Closing.

(e) With respect to the Second Subsequent Closing, each Party shall have
delivered to the other Party executed copies of the Amended and Restated
Stockholders Agreement.”

1.8 Other Amendments.

(a) Sections 7.1(a), 7.1(c), 7.1(g), 7.1(h), 7.5, 7.6 and 8.5 of the Securities
Purchase Agreement are hereby amended by deleting the word “Closing” and
inserting, in lieu thereof, the words “Second Subsequent Closing” in each place
such word appears therein.

 

6



--------------------------------------------------------------------------------

(b) Section 7.1(d) of the Securities Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

“(d) By either the Company or Investor if the Second Subsequent Closing shall
not have occurred on or before February 13, 2019 (the “Outside Date”); provided,
further, that the right to terminate this Agreement under this Section 7.1(d)
shall not be available to any party hereto whose material breach of any of its
obligations under this Agreement has been the primary cause of, or resulted in,
the failure of the Second Subsequent Closing to have occurred;”

(c) Section 7.1(i) of the Securities Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

“(i) By the Company, if (i) all of the conditions set forth in Sections 6.1, 6.3
and 6.4 (other than conditions that by their nature can only be satisfied on the
Closing Date, the First Subsequent Closing Date or the Second Subsequent Closing
Date, as applicable) have been satisfied, (ii) the Company has confirmed in
writing that it is prepared to consummate the Closing, the First Subsequent
Closing or the Second Subsequent Closing, as applicable, and (iii) Investor
fails to consummate the Closing, the First Subsequent Closing or the Second
Subsequent Closing, as applicable, within five (5) Business Days following
delivery of such written confirmation by the Company to Investor.”

(d) Section 7.4(a)(ii)(A)(y) of the Securities Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

“(y) all of the other conditions set forth in Article 6 have been satisfied or
waived (other than conditions that by their nature can only be satisfied on the
Closing Date, the First Subsequent Closing Date or the Second Subsequent Closing
Date, as applicable) or”

(e) Section 8.3 of the Securities Purchase Agreement is hereby amended and
restated to include the following information as the notice information for
Investor.

“if to Investor:

Harbin Pharmaceutical Group Co., Ltd.

No.68, Limin West Fourth Street,

Limin Development Zone

Harbin, People’s Republic of China

Attn: Chris Chow

Email: zhoux@hayao.com

with a copy (not constituting notice) to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Tel: (212) 596-9160

 

7



--------------------------------------------------------------------------------

Attention: Michael R. Littenberg

Daniel Yeh

Email: Michael.Littenberg@ropesgray.com

Daniel.Yeh@ropesgray.com”

1.9 Amendments to Exhibits.

(a) Exhibit D to the Securities Purchase Agreement is hereby amended and
restated in its entirety in the form attached hereto as Exhibit A.

(b) A new Exhibit G is hereby added to the Securities Purchase Agreement in the
form attached hereto as Exhibit B.

1.10 No Other Amendments. Except for the amendments expressly set forth in this
Amendment, the Agreement shall remain unchanged and in full force and effect.

1.11 Miscellaneous. Sections 8.3 (as amended by this Amendment) through 8.9, of
the Securities Purchase Agreement are incorporated herein by reference and shall
apply mutatis mutandis to this Amendment.

[Signatures Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
on its behalf by its representative thereunto duly authorized all as of the date
first written above.

 

GNC HOLDINGS, INC.

By:  

/s/ Kevin G. Nowe

 

Name: Kevin G. Nowe

Title: Senior Vice President and Chief Legal and Compliance Officer

HARBIN PHARMACEUTICAL GROUP CO., LTD.

By:  

/s/ Hsing Chow

  Name: Hsing Chow   Title: Authorized Signatory